UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-3075



In Re: WILBUR P. HOLLAR; RUTH CAROL HOLLAR,

                                                            Debtors.
_________________________


WILBUR P. HOLLAR; RUTH CAROL HOLLAR,
                                           Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA; INTERNAL REVENUE
SERVICE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CA-95-446-2, BK-93-11389C-7W-B, BK-93-2087W-A)

Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Wilbur P. Hollar, Ruth Carol Hollar, Appellants Pro Se. Robert
William Metzler, Gary Dexter Gray, Gary R. Allen, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court's order affirming

the bankruptcy court's order granting judgment for the United

States in their adversary proceeding seeking to set aside as a
fraudulent transfer the tax sale of a parcel of property and seek-

ing a declaration that their 1989 and 1990 income tax liabilities

are dischargeable in bankruptcy. We have reviewed the record and
the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Hollar v.

United States, Nos. CA-95-446-2; BK-93-11389C-7W-B; BK-93-2087W-A

(M.D.N.C. Aug. 23, 1995). We also deny the motions of the United

States for sanctions and to consolidate this appeal with another
appeal filed by the Appellants. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED


                                2